Case 2:20-mj-04641-DUTY Document 7 Filed 09/29/20 Page 1 of 4 Page ID #:12




 1
                                                                       U.S. DISTRICT
 2

 3                                                                   SEP 2 92020
 4 ~1                                                                          OF CALIFORNIA
                                                               CENTRAL DIS           ni_~~ ,TY
                                                               BY

 5

 6                            UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
        ~ iJNITED STATES OF AMERICA,
 9

10                                    Plaintiff,       }CASE NO. MJ-20-04641
11                           v.
12      SHERWIN ALLAHYAR,                                 ORDER OF DETENTION
13

14                                     Defendant.
15

16                                                        I.

17          A.()       On motion ofthe Government in a case allegedly involving:
18               1.()    a crime of violence.
19              2.()      an offense with maximum sentence of life imprisonment or death.
20              3.()     a narcotics or controlled substance offense with maximum sentence
21                       often or more years .
22              4.()      any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
24              5.()      any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use ofa firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28          B.(v~ On motion by the Government /( )on Court's own motion, in a case

                                  ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                             Page l of4
Case 2:20-mj-04641-DUTY Document 7 Filed 09/29/20 Page 2 of 4 Page ID #:13




   1                        allegedly involving:
  2              (~ On the further allegation by the Government o£
   3               1. (v~ a serious risk that the defendant will flee.
  4               2.()         a serious risk that the defendant will:
  5                      a.()obstruct or attempt to obstruct justice.

  a                      b. Othreaten, injure, or intimidate a prospective witness or juror or
  7                            attempt to do so.
  8           C. The Government()is/(~s not entitled to a rebuttable presumption that no
  9               condition or combination ofconditions will reasonably assure the defendant's
 10               appearance as required and the safety of any person or the community.
 11

 12                                                         II.

 13           A.(~ The Court finds that no condition or combination of conditions will
 14                         reasonably assure:
 15                1. (v~ the appearance of the defendant as required.
 16                  () and/or
 17               2.() the safety of any person or the community.
 18           B. O          The Court finds that the defendant has not rebutted by sufficient
 19                         evidence to the contrary the presumption provided by statute.
[I.Illl

21                                                         III.
22            The Court has considered:
 23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26            B. the weight of evidence against the defendant;
27            C. the history and characteristics ofthe defendant; and
28            D. the nature and seriousness of the danger to any person or to the community.

                                    ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

          CR-94(06/07)                                                                      Page 2 of4
Case 2:20-mj-04641-DUTY Document 7 Filed 09/29/20 Page 3 of 4 Page ID #:14




 1                                                    IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments and/or statements of counsel, and the Pretrial                      Services
 4       Report/recommendation.
 5

 6                                                     V.
 7       The Court bases the foregoing findings) on the following:
 8       A.(V~ As to flight risk:             hA~4'tt1~e c~ ~py~,cQ — C-5
 9

10

11

12

13

14

15

16       B.() As to danger:
17

18

19

20

21

22

23

24                                                    VI.

25       A.() The Court finds that a serious risk exists that the defendant will:
26                  1.( )obstruct or attempt to obstruct justice.
27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                       Page 3 of4
Case 2:20-mj-04641-DUTY Document 7 Filed 09/29/20 Page 4 of 4 Page ID #:15




  1         B. The Court bases the foregoing findings) on the following:
 2
 3 ~1

 4
 51


 71
 8
 9                                                    VII.
10
11          A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12          B. IT IS FURTHER ORDERED that the defendant be committed to the
13              custody ofthe Attorney General for confinement in a corrections facility
14              separate, to the extent practicable, from persons awaiting or serving
15              sentences or being held in custody pending appeal.
16          C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17              opportunity for private consultation with counsel.
18          D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
19              or on request of any attorney for the Government, the person in charge of
20              the corrections facility in which the defendant is confined deliver the
21              defendant to a United States marshal for the purpose of an appearance in
22              connection with a court proceeding.
23
24
25
                                                             r


26 DATED: September 92             2020
                                                    HONORABLE LICIA G. OSENBERG
27 'i                                               UNITED STATES MAGIS  TE JUDGE
28

                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

        CR-94(06/07)                                                                      Page 4 of4
